June 26 2012


               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      AF 12-0374
                                  _________________




IN THE MATTER OF MODIFYING THE RULES
FOR COURTS OF LIMITED JURISDICTION                               ORDER
TRAINING AND CERTIFICATION OF JUDGES



                                  _________________


      Through its Chairman, Judge Perry Miller, the Commission on Courts of Limited
Jurisdiction (Commission) has asked this Court to make certain modifications to Rule 5
of the Rules for Courts of Limited Jurisdiction Training and Certification of Judges. The
purpose of the modifications, which relate to emergency waivers from training
conferences, is to reflect current practice and to provide clarity to judges, Commission
members, and staff.
      Good cause having been shown,
      IT IS ORDERED that Rule 5 of the Rules for Courts of Limited Jurisdiction
Training and Certification of Judges is modified as follows, to address the need for
emergency waivers from training conferences. Language hereby added to the Rule is
shown highlighted:
      Rule 5. Waiver

             A. WAIVER COMMITTEE. The Commission shall annually name
      a three-member waiver committee. The committee shall recommend action
      to the commission on all written applications from judges for waivers of
      semi-annual training, and shall act on all applications for waivers of
      training for substitute judges.

             B. WAIVER OF SEMI-ANNUAL TRAINING.



                                           1
              (1) To obtain a waiver of attendance at a training conference, the
      judge must make written application to the Commission, via the waiver
      committee, stating the reason why the waiver is requested. Except for
      requests for a waiver under B(2), the request for a waiver must be
      submitted to the Commission, via the waiver committee, at least forty (40)
      days prior to the scheduled date the training conference will begin. A
      notice of the waiver committee’s proposed recommendation to the
      Commission will be sent to the applicant five (5) days prior to the
      Commission’s action thereon. If the applicant objects to the proposed
      recommendation, the applicant may appear at the next regular Commission
      meeting and present his or her position to the commission. The
      Commission shall consider the request for waiver and shall advise the judge
      in writing of its determination at least ten (10) days prior to the scheduled
      date the training conference will begin.
              (2) The Commission may grant a waiver of semi-annual training
      because of illness, death in the family, or other good cause. Only one semi-
      annual training session may be waived by virtue of attendance at an out-of-
      state training program.
              (3) Any request for permission to leave a semi-annual training
      conference prior to its completion shall be presented in writing to the
      Commission, via the waiver committee, and shall constitute an application
      for a waiver. All training conference and emergency waiver requests shall
      be initially addressed by the waiver committee, which will make a
      recommendation to the full Commission. Emergencies shall be addressed
      to the commission at the training conference for approval.
              [No changes to subsection (C)]

      The Clerk is directed to provide copies of this order to the Chair of the
Commission on Courts of Limited Jurisdiction, Thomson Reuters, Todd Everts at
Montana Legislative Services Division, and Shauna Ryan, Judicial Education
Coordinator, Montana Supreme Court.
      DATED this 26th day of June, 2012.

                                                      /S/ MIKE McGRATH
                                                      /S/ JAMES C. NELSON
                                                      /S/ JIM RICE
                                                      /S/ PATRICIA COTTER
                                                      /S/ BETH BAKER
                                                      /S/ BRIAN MORRIS


                                           2